The language of the charge to which exception was taken is as follows: "The plaintiff in these four actions claims that Mr. Hanson was negligent in that he drove along the highway known as the Dennett Road in a careless manner in that by driving so close to the plaintiff without giving him sufficient warning he caused the plaintiff to be struck by the truck operated by Hanson." The defendants argue that the undisputed evidence is that the driver did give notice of the approach of the truck by giving one sound of the horn and that there is no evidence that the plaintiff Ernest did not know that the truck was approaching. According to the testimony, the driver sounded his horn as he passed the Weeks' car about 75 feet from the place of the accident. The boys were approaching this place from the opposite direction. It was findable that there was a dangerous situation due to a change in the course of the truck nearer to the boys around the big puddle opposite the large boulder. There was evidence that the marks of the truck went within 2 or 2 1/2 feet of the thrown-up bank on the easterly side of the road and that the boys walked towards the Grogan home 2 or 3 feet inside this bank. Under these circumstances the jury might decide that due care required warning of a hazard created by the driver in addition to the one blast 90-100 feet away giving notice of the approach of the truck. Simoneau v. Corporation, 85 N.H. 57. The instruction of the Court submitting the issue of insufficiency of warning in connection with the issue of negligent nearness of the truck was not error. Mooney v. Chapdelaine, 90 N.H. 415.
Former result affirmed. *Page 189